Citation Nr: 1521829	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right and left hip disorders.

2.  Entitlement to service connection for right and left knee disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and R.S.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 1982, January 1991 to July 1991, and active duty for training from February 1997 to May 1997.  (Service in 1982 appears to be the correct length for ACDUTRA, but the AOJ has reported the service as active duty.)

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in March 2015.  A transcript of the testimony has been associated with the claims file.

The Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file.  Documents in the Veterans Benefits Management System (VBMS) include the aforementioned hearing transcript, VA Form 8, and December 2014 Supplemental Statement of the Case.

The issue of entitlement to service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right hip disability.

2.  The Veteran does not have a right knee disability.

3.  The Veteran does not have a left knee disability.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in October 2009, July 2010, February 2011, and May 2011, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  No examination or nexus opinion is required regarding the claims for service connection of right hip, right knee, and left knee disorders, as the weight of the evidence demonstrates no related injury, disease, or event during service, and no current diagnosed disorder; therefore, no examination or nexus opinion is required, and any opinion would be speculative.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board also observes that the VLJ at the March 2015 hearing clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified; however, the file was not left open to provide an opportunity to submit additional evidence as the Veteran testified that he had no further evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Veteran must show that he currently has right hip, right knee, and/or left knee disorders due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  Furthermore, based upon the DD-214s, the appellant did not have foreign (Gulf War).  Therefore the Gulf War law does not apply. 

The weight of the evidence is against the existence of right hip, right knee, and left knee disorders.  Service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of right hip, right knee, and left knee disorders during or after service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Moreover, the Veteran has not provided any evidence of treatment or diagnoses of a right hip, right knee, and left knee disorders.  To the contrary, the Veteran's private treatment records reflect a report of a history of knee pain, but that the Veteran denied current knee pain.  Radiology reports reflect that MRI and x-rays did not show any right hip disorder.  He did not report that he had been diagnosed with right hip, right knee, and/or left knee disorders.  There is no credible evidence of current right hip, right knee, and left knee disorders.  

To the extent that the Veteran, according to a June 2010 letter from Dr. K, reported a history of left knee pain during active duty in 1997, the Board notes that he is competent to report symptoms and whether he has received diagnoses, including when he was first treated or diagnosed.  No such diagnoses were reported, however.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).   

Here, we find that the Veteran's normal findings to be determinative.  The Board finds that the preponderance of the evidence is against the claims, and there is no doubt to be resolved.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board also notes that there no basis to grant under the theory of an undiagnosed illness.  As previously discussed, the Veteran does not allege, and the evidence does not establish, that he has right hip, right knee, and left knee disorders, diagnosed or otherwise.


ORDER

Service connection for a right hip disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The Veteran has not been provided with a VA examination related to his claim of entitlement to service connection for a left hip disorder.  There is evidence of record indicating that the Veteran has undergone a left hip replacement due to osteoarthritis of the left hip, and his private physician has stated that it is possible that his left hip osteoarthritis is related to a fall and injury to the left leg during active duty.  However, a March 2010 private treatment record reflects that the Veteran reported that his left hip pain began after he "jammed" his left hip while bowling.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding his claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claim on appeal.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left hip disorder (disease, injury or diagnosis) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current left hip disorder is related to service, including his claimed left leg injury during active duty in 1997.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3.  The AOJ should attempt to verify service in 1982 as either active duty or active duty for training.  (Service in 1997 has been reported as active duty but the 214 reflects completion of active duty for training.  The AOJ classification of such service appears to be error.)  Furthermore, the 1982 enlistment record clearly notes an enlistment in the "AIR NATIONAL GUARD." 

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


